Title: General Orders, 15 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Williamsburgh Saturday Septembr 15th 1781
                     Parole
                     Csigns
                  
                  The Commander in Chief takes the earliest Opportunity of testifying the satisfaction he feels on Joining the Army under the Command of Major General the Marquis de la Fayette with prospects which (under the smiles of Heaven) he doubts not will crown their toils with the most brilliant success—A conviction that the Officers and soldiers of this Army will still be activated by that true Martial spiritt and thirst of Glory which they have already exhibitted on so many trying occasions and under circumstances far less promising than the present affords him the most pleasing sensations.
                  The arrival of a powerful Fleet and Army under the Command of His Excellency the Count de Grasse and the Marquis de St Simon displays a new and striking instance of the generous attention of his most Christian Majesty to the interests of the United States.
                  In addition to the force already assembled a very respectable body of troops both French and Americans are now on their March from the Eastward and may soon be expected to aid our Operations in this quarter—The Zeal and celerity with which Major General the Marquis de St. Simond debarked his Troops and joined the Army under the Command of the Marquis de la Fayette at so critical a Juncture demad his most grateful acknowledgements, which he intreats the Marquis to Accept, He also prays him to have the complaisance to signify to the Officers and soldiers under his Command the high sense the General entertains of the spiritt and Ardor they have shewn on that Occasion—He particularly admires the Patience with which they supported the scarcity of Provisions that unfortunately existed at the time of their Junction owing to particular circumstances—circumstances which he exceedingly regretts, but hopes are already remedied and that the like misfortune will not be again experienced.
                  Accurate Returns of the different Corps. as will Continentl as Militia now serving here to be given in at Head Quarters Tomorrow Morning at ten oclock, specifying the Number of Militia that are unarmed and that the men returned on duty &ca be particularly and satisfactorily accounted for.
               